Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because on figure 13, the designation for item 74 appears to be incorrect since item 74 is designated for a different part on figures 11 and 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2016/0367092) in view of Han et al. (US 2009/0056060), hereinafter Han.
Regarding Claim 1, Conrad discloses or teaches a body (fig. 7, item 102) with a battery (fig. 7, item 503), a motor (fig. 7, item 162), and a dirt-collection chamber (fig. 7, item 166), the body having a bottom wall (fig. 3, item 126) with an opening (fig. 1, item 110) through which air can pass into the body, a rotatable brush (fig. 7, item 132) mounted adjacent to the opening, the body having a first side (fig. 5, item 124) and a second side (fig. 5, opposite of first side item 124 on the side with item 341), the opening spanning a large proportion of the body between the first and second sides, the (fig. 7) battery being located at the first side and the motor being located at the second side with the dirt-collection chamber between the battery and the motor (fig. 5 & 7).
Conrad does not explicitly state that the motor has an impeller but seems to show one in fig. 7 near the arrow indication of item 246. However, Han teaches an impeller on a motor (fig. 2, item 142).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the motor in Conrad a impeller as in Han, because having the impeller attached to the motor creates the suction for the vacuum to pick up dirt (para. [0041-0047].
Regarding Claim 2, Conrad discloses or teaches a front wall (fig. 5, item 116) and a back wall (fig. 7, item 120) and the length of the body is less than 20 cm (fig. 5, item 341, para. [0069] since 20cm equals 7.87in, less than 8 inches, however, it should be noted that the applicant does not say the length is between the back and front wall only that there is a “length” dimension).
Regarding Claim 3, Conrad discloses or teaches the length of the body is less than 15 cm (fig. 5, item 341, para. [0069] since 15cm equals 5.9in which is less than 8 inches, however, it should be noted that the applicant does not say the length is between the back and front wall only that there is a “length” dimension. Therefore the “length” could also be fig. 3, item 339, para. [0086] since 15cm equals 5.9in (less than 6 inches)).
Regarding Claim 4, Conrad discloses or teaches at least one gripping surface between its front and back walls (fig. 7-8, item 512).
Regarding Claim 5, Conrad discloses or teaches a removable operating handle (fig. 4 & 10, item 104 is removable from item 500).
Regarding Claim 6, Conrad discloses or teaches the operating handle has wheels or rollers (fig. 4 & 10, wheels located below item 105).
Regarding Claim 7, Conrad discloses or teaches the operating handle has a steering joint (fig. 2, para. [0063] pivot and swivel joint; item 104 rotatably connected item 102).
Regarding Claim 8, Conrad discloses or teaches the steering joint comprises a pivoting joint and a rotatable joint (fig. 2, para. [0063] pivot and swivel joint; item 104 rotatably connected item 102).
Regarding Claim 9, Conrad discloses or teaches the operating handle has a handle part (fig. 4, item 105, para. [0064]) and a connecting part (fig. 10-11, latch connecting the portable cleaning unit with the cleaning head, para. [0129]), the handle part being configured for gripping by the user (fig. 4, item 105, para. [0064]), the connecting part being configured for removable connection to the body of the vacuum cleaner.
Regarding Claim 10, Conrad discloses or teaches the operating handle has a steering joint (fig. 2, para. [0063] pivot and swivel joint; item 104 rotatably connected item 102) and in which the steering joint is located adjacent to the connecting part (fig. 2, 10-11; the joint does not have to be directly adjacent to the connecting part. Using broadest reasonable interpretation of “adjacent”  The American Heritage Dictionary defines “adjacent” as “close to, lying near, or next to”, therefore the joint is close to the connecting part). 
Regarding Claim 11, Conrad discloses or teaches the operating handle is extendable (fig. 4, item 104, para. [0137]).
Regarding Claim 12, Conrad discloses or teaches the operating handle has a number of tubular sections which can slide telescopically relative to one another (fig. 4, item 104, para. [0137] shows that the top part of item 104 (item 107) retracts into the bottom part of item 104).
Regarding Claim 16, Conrad discloses or teaches the operating handle has a steering joint (fig. 2, para. [0063] pivot and swivel joint; item 104 rotatably connected item 102).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Conrad (US 2016/0367092) in view of Han et al. (US 2009/0056060), hereinafter Han, as applied to claim 12, in further view of Smith (US 2013/0091656).
Regarding Claim 13, Conrad as modified by Han does not explicitly state or show the operating handle has four tubular sections.  However, Smith teaches the operating handle has four tubular sections (fig. 35 and 37, item 804 [0178-0181]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify to the operating handle in Conrad as modified by Han with four tubular sections as in Smith, because having four tubular sections in the operating handle allows for the handle to retract more making the cleaner smaller in height and easier to store away when not in use.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Conrad (US 2016/0367092) in view of Han et al. (US 2009/0056060), hereinafter Han, as applied to claim 9, in further view of Bao (CN 101797135).
Regarding Claim 14, Conrad as modified by Han does not explicitly state or show the operating handle has a number of tubular sections which can slide telescopically relative to one another, and in which the largest of the tubular sections comprises the handle part.  However, Bao teaches the operating handle has a number of tubular sections which can slide telescopically relative to one another, and in which the largest of the tubular sections comprises the handle part (fig. 3, item 4 tubular sections with the handle item 3 as the largest tube).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify to the operating handle in Conrad as modified by Han with a number of tubular sections which can slide telescopically relative to one another, and in which the largest of the tubular sections comprises the handle part as in Bao, because having the largest of the tubular sections comprises the handle part allows the user to grip the handle easier to use the cleaner.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                 



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723